   Case 2:21-cv-00456-JMA Document 6 Filed 02/09/21 Page 1 of 2 PageID #: 57




UNITED STATES DISTRICT COURT                                             For Online Publication Only
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
STANLEY DAVIS,

                                   Plaintiff,
                                                                         ORDER
                 -against-                                               21-CV-0456(JMA)(AKT)
                                                                                            FILED
COMMISSIONER OF SOCIAL SECURITY,                                                            CLERK
                                                                                 2/9/2021 10:25 am
                                    Defendant.
-------------------------------------------------------------X                     U.S. DISTRICT COURT
AZRACK, United States District Judge:                                         EASTERN DISTRICT OF NEW YORK
                                                                                   LONG ISLAND OFFICE
        The Court’s records reflect that the complaint in this action was filed on January 25, 2021.

(ECF No. 1.) Plaintiff paid the filing fee on January 27, 2021.

        Rule 4(m) of the Federal Rules of Civil Procedure provides:

                 If a defendant is not served within 90 days after the complaint is
                 filed, the court - on motion or on its own after notice to the plaintiff
                 - must dismiss the action without prejudice against that defendant or
                 order that service be made within a specified time. But if the
                 plaintiff shows good cause for the failure, the court must extend the
                 time for service for an appropriate period.

        Accordingly, if service is not made upon defendant by April 26, 2021, or plaintiff fails to

show good cause why such service has not been effected, the complaint will be dismissed without

prejudice. Plaintiff is to provide a copy of this Order to defendant along with the summons

and complaint and shall file proof of service with the Court.

        Plaintiff is required to advise the Clerk of Court of any changes of address. Failure to

keep the Court informed of plaintiff’s current address may result in dismissal of the case.

Although plaintiff paid the filing fee, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that

should plaintiff seek leave to appeal -in -
                                          forma pauperis,
                                            --- - - - - - - any appeal from this Order would not be

taken in good faith and therefore -in ----
                                      forma ------
                                            pauperis status is denied for the purpose of any appeal.
  Case 2:21-cv-00456-JMA Document 6 Filed 02/09/21 Page 2 of 2 PageID #: 58




See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

SO ORDERED.

Dated:        February 9, 2021
              Central Islip, New York
                                                      ___/s/ (JMA)____ ____________
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE
